Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5 - 11, 15 - 17, 19, 21 - 23, 25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Stillits et al. (WO 2012/168702) in view of Hollinshead et al. (US 5,865,378).
Regarding claims 1 and 19, Stillits discloses a pliant link for a subsea riser, the link comprising: an articulated spine (sleeve 100) having a longitudinal series of interconnected rigid segments (3, 4, 5, 6) that is capable of being coupled to upper and lower sections of the riser (R) to transmit loads along the riser through the link on a load path that extends through the segments (Figs. 1, 2, and 24 - 26; page 13, 
Regarding claim 3, Stillits fails to explicitly teach the segments surround the pliant pipe. Hollinshead teaches the segments (ball and socket beads 46) surround the pliant pipe (50) (Figs. 2 and 3). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Stillits with the segments surrounding the pliant pipe as taught by Hollinshead to control the shape of the pipe as it is laid on the seafloor to prevent crimping or other damage to the pipe by maintaining the radius of curvature of the pipeline within a desired range.
Regarding claim 5, Stillits fails to disclose interface formations of the end fittings are adapted for mechanical and fluid coupling with the upper and lower sections of the riser. Hollinshead teaches 
Regarding claim 6, Stillits in view of Hollinshead fails to disclose the interface formations comprise beveled ends. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the interface formations as disclosed above with the beveled ends as a design consideration within the skill of the art to allow for smoother relative movement between the interfaced portions of adjacent sections of pipe. A change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ47 (CCPA 1966).
Regarding claim 7, Stillits fails to disclose anchor formations on the end fittings engage within sleeves at ends of the spine. Hollinshead teaches anchor formations (engagement surface 206; threaded region 140) on the end fittings (194, 40) within sleeves at ends of the spine (Figs. 6 and 7).
Regarding claim 8, Stillits further discloses the spine (100) is arranged to transmit compressive, tensile, and torsional loads along the riser (R) through the link (Figs. 1, 2, 13, and 24 - 26).
Regarding claim 9, Stillits further discloses segments (103, 104, 105, 106) of the spine (100) are connected to adjoining segments of the spine for relative pivotal movement between those segments (Figs. 1, 13, 24, and 26).

Regarding claim 11, Stillits further discloses a first part (14) of an intermediate segment (103) is pivotably coupled to a second part (10a) of an adjoining segment (104) and the second part of the intermediate segment is pivotably coupled to the first part of another adjoining segment (105) (Figs. 3, 4, 13, 24, and 26).
Regarding claim 15, Stillits further discloses relative pivotal movement between adjoining segments (103, 104) is possible about two mutually orthogonal axes (the ball and socket joint allows for pivotal movement about two mutually orthogonal axes) (Figs. 24 and 26).
Regarding claim 16, Stillits further discloses relative pivotal movement between adjoining segments (103, 104) is limited to prevent the spine (100) bending beyond a minimum bend radius of the pliant pipe (Figs. 1, 2, 13, and 24).
Regarding claim 17, Stillits further discloses the spine (100) is substantially fixed in length (Figs. 1, 2, 13, and 24).
Regarding claim 21, Stillits fails to disclose the pliant pipe is free for movement relative to the segments of the spine. Hollinshead teaches the plaint pipe (50) is free for movement relative to the segments (46, 64, 160) of the spine (Fig. 5). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the pliant pipe as taught by Hollinshead to allow a relatively small range of movement of the pliant pipe outside the ends of the spine.
Regarding claim 22, Stillits further discloses the segments (103, 104, 105, 106) are structurally distinct from each other (Figs. 1, 13, and 24).

Regarding claim 25, Stillits further discloses the link (1, 100) is situated between the surface and the seabed (Fig. 1; page 13, lines 1 - 2).

Claims 12 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stillits et al. in view of Hollinshead et al. as applied to claim 11 above, and further in view of Puttmann (US 2001/0018007).
Regarding claim 12, Stillits further discloses the first part is a ring (14a) and the second part (10a) is a pull head (Figs. 3, 4,13, 24, and 26). Stillits in view of Hollinshead fails to disclose the pull head comprising a body and first projections extending longitudinally from the body to support the ring for coupling the ring to a pull head of an adjoining segment. Puttmann teaches the pull head (28) comprising a body and first projections (flange 32; tapered section of support sleeve 30) extending longitudinally from the body to support the ring for coupling the ring to the pull head of an adjoining segment (Fig. 5; paragraph 0033). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the first projections as taught by Puttmann to provide a means for moving the pull head.
Regarding claim 13, Stillits in view of Hollinshead discloses all of the claim limitations except the pull head further comprises second projections extending from the body in a longitudinal direction opposed to the first projections for coupling the pull head to a ring of an adjoining segment. Puttmann teaches the pull head (28) further comprises second projections (extension 33; widest diameter section of support sleeve 30) extending from the body in a longitudinal direction opposed to the first projections for coupling the pull head to a ring of an adjoining segment (Fig. 5; paragraph 0033). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to 
Regarding claim 14, Stillits in view of Hollinshead discloses all of the claim limitations except the second projections are offset angularly from the first projections about a longitudinal axis extending through the body. Puttmann teaches the second projections are offset angularly from the first projections (flange 32; tapered section of support sleeve 30) about a longitudinal axis extending through the body (Fig. 5; paragraph 0033). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the second projections as taught by Puttmann to provide a means for moving the pull head.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Stillits et al. in view of Hollinshead et al. as applied to claim 1 above, and further in view of Daniell et al. (WO 2015/193607). Stillits in view of Hollinshead fails to disclose the pliant pipe is selected from: unbonded flexible pipe; bonded flexible pipe; polymer tubing; composite pipe; and coiled tubing. Daniell teaches the pliant pipe (10) is polymer tubing and composite pipe (paragraph 0028). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the polymer tubing and composite pipe as taught by Daniell to provide a conduit through which produced fluids can be transferred from a subsea well to a storage vessel. The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claims 24 and 27 is rejected under 35 U.S.C. 103 as being unpatentable over Stillits et al. in view of Hollinshead et al. as applied to claim 23 above, and further in view of Secher et al. (US 6,220,303).

Regarding claim 27, Stillits fails to disclose the pliant pipe has lower bending stiffness than the upper and lower sections of the riser. Secher teaches the pliant pipe (flexible pipe) has lower bending stiffness than a lower section (rigid pipe) of the riser (col. 4, lines 53 - 59). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the upper and lower sections as disclosed above with the rigid pipe to increase the range of scenarios in which the link can be used.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Stillits et al. in view of Hollinshead et al. as applied to claim 25 above, and further in view of Stewart, Jr. et al. (US 6,030,145). Stillits in view of Hollinshead discloses all of the claim limitations except the link is situated at a sag bend of the riser. Stewart teaches the link (114) is situated at a sag bend of the riser (riser system 100) (Figs. 1 - 3). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the location of the link as taught by Stewart to increase the range of scenarios in which the link can be used.

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Stillits et al. in view of Hollinshead as applied to claim 28 above, and further in view of Pollock et al. (US 2005/0196243). Stillits in view of Hollinshead discloses all of the claim limitations except the riser hangs .
Response to Arguments
Applicant's arguments filed 22 February 2022 have been fully considered but they are not persuasive. 
Applicant argues that Hollinshead fails to teach end fittings of the pliant pipe.  Examiner replies that the apparatus as taught by Hollinshead has been reinterpreted and the collar 194 and the connector nut 40 have been interpreted as the end fittings.
Applicant argues that Stillits teaches a sleeve that can be removed from the riser and, therefore, modifying Stillits in view of Hollinshead would not provide the additional benefit pointed to by the Examiner.  Examiner replies that the apparatus as disclosed by Stillits does not allow the pliant pipe to be removed without having to remove the entire riser. Examiner notes that Hollinshead teaches a link comprising an articulated spine and a pliant pipe that is no longer than the spine and it would have been obvious to have modified the apparatus as disclosed by Stillits with the pliant pipe and end fittings as taught by Hollinshead to allow the link, including both the spine and the pliant pipe, to be removed from the riser for repair or replacement without having to remove the entire riser.  
Applicant argues that the technical field of Hollinshead is very remote from the field of subsea engineering and its teaching would not be applied to a system relating to subsea apparatus. Examiner replies that both Stillits and Hollinshead teach a link comprising an articulated spine and a pliant pipe for 
Applicant argues that Hollinshead teaches a flexible arm that maintains its shape until modified by the user and the teaching of Hollinshead is incompatible with that of Stillits in which the damage protector is intended to limit bending of the riser past a certain point, but is not intended to prevent entirely bending movement of the riser at the touch down point.  Examiner replies that since the flexible arm as taught by Hollinshead is capable of being bent by the user, the flexible arm of Hollinshead is not intended to prevent entirely bending movement.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
2/28/2022